Citation Nr: 1044780	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-33 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the Veteran's claims for an increased rating for 
service-connected diabetes mellitus, evaluated as 20 percent 
disabling, and a TDIU.  

In April 2010, the Veteran was afforded a hearing before F. Judge 
Flowers, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service-connected disabilities are: nephropathy, 
evaluated as 60 percent disabling, diabetes mellitus, evaluated 
as 20 percent disabling, carpal tunnel syndrome of the right 
upper extremity, evaluated as 10 percent disabling, carpal tunnel 
syndrome of the left upper extremity, evaluated as 10 percent 
disabling, peripheral neuropathy of the right lower extremity, 
evaluated as 10 percent disabling, peripheral neuropathy of the 
left lower extremity, evaluated as 10 percent disabling, high 
blood pressure, evaluated as 10 percent disabling, erectile 
dysfunction, evaluated as 0 percent disabling (noncompensable), 
and diabetic retinopathy, evaluated as noncompensable; his 
combined rating is 80 percent.

In September 2009, the Veteran was afforded VA examinations of 
his service-connected hypertension, and his peripheral nerves.  A 
review of these VA examination report shows that the examiners 
did not specifically address the effects of the Veteran's 
service-connected disabilities on his ability to work.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. 
App. 229 (1994).  In addition, other than a July 2006 opinion as 
to the effects of the Veteran's diabetes mellitus on his 
employment in a VA examination report, there are no opinions of 
record as to the effects of his other service-connected 
disabilities on his ability to work.  Accordingly, on Remand, the 
Veteran should be afforded new VA examinations which discuss the 
effects of his service-connected disabilities on his ability to 
work.  Id.  

With regard to the issue of a rating in excess of 20 percent for 
service-connected diabetes mellitus, given that the required 
development includes affording the Veteran an examination of his 
diabetes mellitus, this issue is considered to be "inextricably 
intertwined" with the TDIU issue.  See generally Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded 
examinations to determine the current 
extent of all of his service-connected 
disabilities.  The claims file must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s), and the examiner(s) 
must annotate the examination report(s) 
that the claims file was in fact made 
available for review in conjunction 
with the examination(s).  All necessary 
tests should be conducted.  

The examiner(s) is/are specifically 
requested to address whether the 
Veteran's service-connected 
disabilities render the Veteran unable 
to engage in substantially gainful 
employment, supporting such opinions with 
reference to manifested symptomatology and 
limitations.  The examiner(s) should be 
provided with a list of all of the 
Veteran's service-connected disabilities.  

2.  Then, readjudicate the issues on 
appeal.  If either of the determinations 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that addresses 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered.  The appellant should be given 
an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


